Citation Nr: 0534783	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for separation of the 
right clavicle, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for muscular spasm of 
the cervical spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich





INTRODUCTION

The veteran had active service from January 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The issue of a total disability rating based on individual 
unemployability (TDIU) has been raised.  The Board refers 
this issue to the agency of original jurisdiction (AOJ).

The issue of an increased rating for muscular spasm of the 
cervical spine is being remanded, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right shoulder disability does not result in 
ankylosis of the scapulohumeral articulation, but he has 
fibrous union of the clavicle.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for separation of the 
right clavicle are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, Part 4, 
Diagnostic Code 5202 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
April 2002 and October 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA records have been obtained and the veteran 
has been examined.  The records satisfy 38 C.F.R. § 3.326.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In April 1954, service connection was granted for separation 
of the right clavicle.  In April 2002, a claim for an 
increased rating was received.  

In September 2002, the veteran was afforded an examination.  
The veteran's history was reviewed with regard to his right 
shoulder.  The examiner noted that the veteran had reported 
increased pain which was constant.  In addition, the veteran 
now had great trouble gaining full use of his right shoulder.  
He was taking Naproxen for relief.  His dose had recently 
been adjusted, but with only moderate amelioration of his 
symptoms.  The veteran described having constant pain in his 
right shoulder which radiated down his arm and ultimately 
involved the entire right shoulder girdle as well as his 
upper and lower arm.  The veteran reported that he could 
brush his teeth, take showers, and drive a car.  He could not 
vacuum, take out the trash, or mow the lawn because of his 
shoulder.  It was noted that the veteran was right-hand 
dominant.  

On physical examination, the left shoulder appeared normal 
with spontaneous movements that did not appear to produce 
pain.  The right shoulder, on the other hand, was deformed 
because the distal end of the clavicle protruded upward on to 
the lateral supraclavicular region, without being joined at 
the acromion process or other anatomic structures.  It was 
tender on the end.  There was obvious discomfort when the 
veteran moved the shoulder.  On observing his shoulder from 
the dorsal aspect, the scapula moved with the shoulder more 
on the right than on the left, in the manner of a "frozen 
shoulder" as might occur with chronic bursitis.  The 
subacromial space, at the posterior end of the surgical scar 
on the top on the right shoulder, was quite tender.  The 
veteran had had steroid injections in this area in the past 
with only transitory benefits.  Range of motion testing 
revealed the following on the right side.  The veteran could 
flex to 10 degrees with pain at 10 degrees.  The veteran 
could abduct to 10 degrees with pain at 10 degrees.  The 
veteran had external and internal rotation to 30 degrees with 
pain at 24 degrees.  The examiner indicated that movement of 
the right shoulder was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
pain in the right shoulder produced generalized weakness and 
was accompanied by stiffness from arthritis in multiple 
joints.  The shoulder did not dislocate.  There was 
distortion of appearance.  There was no swelling at the time 
of the examination.  The veteran felt that it was inflamed, 
but there was no redness.  The shoulder was not locked.  
General fatigue and lack of endurance occurred because of 
disturbance of sleep due to the shoulder.  The veteran 
exhibited frozen shoulder with marked scapular movements 
accompanying all of his activities insofar as he was able to 
use that joint.  There was no ankylosis; this represented a 
fibrous contracture which limited his ability to move the 
shoulder.  The veteran's symptoms were present constantly and 
did not come and go as flare-ups.  

X-rays confirmed the physical examination appearance of the 
absence of the lateral portion of the clavicle.  Remnant of 
wire suture was still in the area.  

The diagnosis was separation of the right shoulder with 
absence of the lateral portion of the right clavicle with 
residual disability of the right shoulder from soft tissue 
contracture resulting from that injury (frozen shoulder).  
The examiner opined that there was significant limitation of 
the shoulder due to fibrous contracture resulting from the 
injury, requiring resection of the clavicle to give some 
mobility.  

The veteran is rated as 40 percent disabling under Diagnostic 
Code 5201.

Diagnostic Code 5201 provides that when motion is limited to 
25 degrees from the side, a 40 percent rating is warranted 
for the major arm.  This is the maximum rating under that 
code.  

Under Diagnostic Code 5203, a 20 percent rating is granted 
for nonunion with loose movement or for dislocation.  The 20 
percent rating is the maximum rating.  The veteran's current 
rating is higher.  

Under Diagnostic Code 5200, in order for a higher rating to 
be warranted, the evidence would have to show that the 
veteran has ankylosis of the scapulohumeral articulation.  
The veteran does not have ankylosis.  

Diagnostic Code 5202 governs impairment of the humerus.  A 50 
percent rating is granted for fibrous union of the major arm; 
a 60 percent rating is granted for nonunion (false flail 
joint) of the major arm; and an 80 percent rating is granted 
for loss of head of (flail shoulder) for the major arm.

The current examination showed impairment with regard to the 
clavicle, not the humerus.  However, in rating by analogy per 
38 C.F.R. § 4.20, the Board finds that the veteran 
demonstrates fibrous union with marked impairment and 
deformity.  As such, the Board finds that a 50 percent rating 
under Diagnostic Code 5205 would be in order in this case.  
An evaluation in excess of 50 percent, however, would not be 
warranted as the veteran does not have false flail joint nor 
flail shoulder.  As such, even considering the directives of 
DeLuca, the veteran does not meet the criteria for a rating 
in excess of 50 percent under the codes governing impairment 
of the arm and shoulder.  

The current examination revealed that the veteran has 
tenderness at the posterior end of the surgical scar at the 
top of his right shoulder.  However, the examiner indicated 
that the tenderness is located in the subacromial space as 
opposed to the scar itself.  Thus, a separate rating based on 
scarring is not warranted.  See 38 C.F.R. § 4.118 (2005).

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the 
above, the Board finds that evidence supports a 50 percent 
rating for separation of the clavicle.  

ORDER

An increased rating of 50 percent for separation of the right 
clavicle is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The regulations governing the rating of spine disabilities 
were amended in September 2002 and September 2003.  The 
August 2003 statement of the case only referred to Diagnostic 
Code 5290, as it was in effect prior to September 2002.  

The veteran has cervical degenerative disc disease, 
spondylosis, and degenerative joint disease.  The veteran has 
been rated based on limitation of motion of the cervical 
spine.  The record does not reflect whether the current 
diagnoses are related to his service-connected muscular spasm 
of the cervical spine, to include by aggravation.  The record 
also does not reflect whether the current manifestations, if 
unrelated, may be disassociated from the service-connected 
cervical spine disability.  Thus, there are intertwined 
issues of service connection for degenerative disc disease, 
spondylosis, and degenerative joint disease of the cervical 
spine.  

The veteran should be afforded a VA examination which 
contemplates and addresses the changes in the rating 
schedule.  The VA examiner should be provided all three 
versions of the rating schedule.  The examiner should provide 
findings consistent with the described criteria in each 
version.  In addition, range of motion studies should be 
conducted.  All indicated tests should be completed.  The 
examiner should opine if the veteran's degenerative disc 
disease, spondylosis , and degenerative joint disease, are 
related, to include by aggravation, to his service-connected 
cervical spine disability.  If not, the examiner should 
indicate, if possible, what symptoms are attributable only to 
his service-connected muscular spasm of the cervical spine.  

The veteran should be provided notification of the changes in 
the pertinent regulations.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be notified of the 
changes in the regulations governing the 
ratings of spine disabilities.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's cervical spine disability.  The 
examiner should be provided a copy of the 
three versions of the rating criteria for 
the spine.  The examiner should provide 
findings consistent with the described 
criteria in each version. In addition, 
range of motion studies should be 
conducted.  All indicated tests should be 
completed.  The examiner should opine if 
the veteran's cervical degenerative disc 
disease, spondylosis, and degenerative 
joint disease, are causally related, to 
include by aggravation, to his service-
connected cervical spine disability.  If 
not, the examiner should indicate, if 
possible, what symptoms are attributable 
only to his service-connected muscular 
spasm of the cervical spine.  

3.  The AMC should determine whether service 
connection is warranted for cervical 
degenerative disc disease, spondylosis, 
and/or degenerative joint disease, either on 
a direct and secondary basis, including on 
the basis of aggravation.  The veteran should 
be advised of the AMC's determination and 
furnished notice of appellate rights and 
procedures.  These issues are not on appeal 
unless there is a notice of disagreement and 
a substantive appeal as to each issue.

4.  The AMC should then readjudicate the 
claim of entitlement to an increased 
evaluation for the veteran's cervical spine 
disability.  If the issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


